Order entered October 4, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00774-CV

                                IN RE RUTH TORRES, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-08711

                                            ORDER
                       Before Justices Lang-Miers, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus, petition for writ of prohibition, and petition for writ of injunction.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE